Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments to drawing and the specification have not been entered.
Response to Arguments
Applicant's arguments filed 1/3/2020 have been fully considered but they are not persuasive.
Applicant argues on pages 7-9 regarding Herman’s teachings.
The examiner replies to see the modified rejections with respect the claim amendments.
	In response to Applicant’s arguments on page 8, that is improper for the examiner to equate the terms “tag” and “sensor”. While the spec. at [0010] discloses ride station contains multiple sensors or tag readers to enable the system to determine relative placement of the tagged prop on the rider.
The examiner encourages Applicant to schedule an interview.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Applicant’s argues on page 8 of the remarks that the terms “tag” and “sensor” are not equated. While the spec. at [0010] discloses otherwise, i.e. ride station contains multiple sensors or tag readers to enable the system to determine relative placement of the tagged prop on the rider. Since the current claimed invention is based on sensor or tag readers in order to react to a virtual environment and applicant’s arguments contradict the descriptions of subject matter of “sensors or tag readers” in the specification.  
Claims 2-13 are rejected with similar reasons as set forth in claim 1, above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Herman et al. US 2015/0325027 A1, hereinafter Herman.
Claim 1.    
Herman teaches a system for a integrating a prop item associated with a rider (in light of the spec. [0009] the prop item can be considered as a piece of smart object e.g., Herman teaches at [0036] that the dynamic platform may translate, rotate, and/or vibrate along one or more axes, such as the x, y, and/or z axes indicated in FIG. 4A. For example, in the virtual environment displayed in FIGS. 3A-3C, the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping), into a virtual reality amusement ride (see abstract discloses A virtual reality ride system including a headset, a control unit, and a dynamic platform), comprising: 
a prop item having a tag (in light of the spec. [0010] discloses sensors or tag readers to enable the system to determine relative placement of  the tagged prop on the rider, therefore the examiner believes the tag may be considered as a sensor. The prop item equipped with sensor. Herman teaches [0049] or in fig. 7 that the dynamic platform 700 includes a chair 710 with a transducer 714A attached to the rear side of the backrest and a transducer 714B attached underneath the seat, the chair 710 considers as the prop item having the transducer 714); 
a virtual reality processor (see fig. 6 illustrates the features); 
a motion base (see [0049] discloses the transducers 714A, 714B, and 814 may each vibrate to simulate forces associated with virtual events or produce other low-frequency vibrations to reduce motion sickness); 
in FIG. 2B, the headset includes binocular optics 110 for viewing the display, and in fig. 6 #605); 
at least a first tag reader located on the motion base and configured to sense a tag (see [0049] The tactile transducers 614 may be incorporated into the dynamic platform 610 in various ways. FIGS. 7-8 depict two exemplary embodiments of a dynamic platform having one or more transducers. In FIG. 7, the dynamic platform 700 includes a chair 710 with a transducer 714A attached to the rear side of the backrest and a transducer 714B attached underneath the seat. In FIG. 8, the dynamic platform 800 includes a kneeling chair 810 with a transducer 814 mounted to the underside of the seat portion of the chair. The transducers 714A, 714B, and 814 may each vibrate to simulate forces associated with virtual events or produce other low-frequency vibrations to reduce motion sickness. In some embodiments, exemplary dynamic platforms 700 and 800 may not include actuators, in which case the transducers provide the only source of movement); 
a database for storing information of the tag (see [0069] Additionally, a non-transitory computer-readable storage medium can be used to store (e.g., tangibly embody) one or more computer programs for performing any one of the above-described processes by means of a computer. The computer program may be written, for example, in a general-purpose programming language (e.g., Pascal, C, C++, Java, or the like) or some specialized application-specific language); and a connection between the virtual reality processor and each of: the virtual reality display, the at least first tag reader, and the database (see [0047] Turning now to FIG. 6, an exemplary architecture of a virtual reality ride system 600 is described. FIG. 6 depicts a block diagram of an embodiment of the virtual reality ride system 600 including a headset 604 and dynamic platform 610, which are each connected to control unit 620. The headset 604 may include a display unit 605 and a motion-sensing unit 606 similar to those discussed above with respect to FIGS. 2A-2B, also see [0067]);
 wherein, the virtual reality processor is configured to transmit in virtual reality data transmitted to the virtual reality display, a virtual rendering of the prop item corresponding to information of the tag. See [0011] a virtual reality ride system includes a headset, a control unit, and a dynamic platform. The headset includes a display unit configured to display a video of an animated virtual environment. The control unit includes one or more processors configured to perform render processing that renders the video of the virtual environment; event motion processing that generates first data representing motions associated with events in the virtual environment; and low-frequency motion processing that generates second data representing low-frequency vibrations unrelated to the events in the virtual environment. The dynamic platform is configured to produce the motions associated with the events in the virtual environment based on the first data, and to produce the low-frequency vibrations based on the second data. The low-frequency vibrations include a frequency between about 5 Hz and 70 Hz. The dynamic platform may include a seat or a bench. The low-frequency vibrations may reduce motion sickness that is induced by the displayed video.

Claim 2.    
Herman teaches the system according to claim 1, wherein the virtual rendering of the prop item includes a virtual capability that the prop item bestows on the rider. [0013] a method of generating a virtual reality ride includes: rendering a video of an animated virtual environment that includes virtual events; determining movements for a dynamic platform, where the movements are associated with the virtual events; determining low-frequency vibrations for the dynamic platform, where the low-frequency vibrations have a frequency between about 5 Hz and 70 Hz, and are unrelated to the virtual events; displaying the video on a display; and moving the dynamic platform, in synchronization with displaying the video, according to the determined movements and low-frequency vibrations. The vibrations may reduce motion sickness that is induced by the displayed video.
.
Claim 3.   
Herman teaches the system according to claim 1, wherein the connection between the database and the virtual reality processor is cloud based. The term “cloud” (i.e. well-known term) is generally used to describe data centers available to many users over the Internet. See the underlined areas: [0052] the video processing unit 622 performs render processing that generates and renders video images of an animated virtual environment. In embodiments with more than one headset 604 (i.e. multi-users), the video processor(s) 622 may render an individual view of the virtual environment for each headset 604 based on the position and orientation of the headset 604. In some embodiments, multiple video processing units 622 may be slaved together by the control processing unit 624 so that events in the virtual environments occur at the same time for all riders. [0067] Turning now to FIG. 12, components of an exemplary computing system 1200, configured to perform any of the above-described processes, are depicted. In some embodiments, the control unit, video processors, rendering processors, control processors, and/or motion controllers described above may include some or all of the elements of computing system 1200. Computing system 1200 may include, for example, a processor, memory, storage, and input/output devices (e.g., monitor, keyboard, stylus, drawing device, disk drive, Internet connection, etc.). However, computing system 1200 may include circuitry or other specialized hardware for carrying out some or all aspects of the processes. In some operational settings, computing system 1200 may be configured as a system that includes one or more units, each of which is configured to carry out some aspects of the processes either in software, hardware, or some combination thereof.

Claim 4.    
Herman teaches the system according to claim 1, wherein the motion base comprises: 
a seat; a control input; and a hanger configured to support the virtual reality display over a head of the user. See figs. 4-8 seat 800 and [0031] FIGS. 2A-2B depict an enlarged view of an exemplary virtual reality headset 104.  [0060] in step 1104, platform movements associated with events occurring in the virtual environment are determined. As mentioned above, the dynamic platform 102 may rotate and/or translate to apply forces that simulate what the rider would feel if he or she were actually in a real version of the virtual environment. Thus, the system may determine which virtual events have a corresponding motion, and the platform response associated with each event.

Claim 5.    
Herman teaches the system according to claim 4, further comprising: at least a second tag reader located on the motion base; wherein at least two of the tag readers are located on the seat; See fig. 7 #714 A and B; and wherein, the virtual reality processor is configured to determine a rider position for the prop item and include the rider position in the virtual rendering of the prop item. [0032] The headset 104 may also include a motion-sensing unit that includes sensors--such as, for example, gyroscopes, accelerometers, or the like--to detect and track movement of the rider's head. The headset 104 may track translational movement in one, two, or three dimensions. The headset 104 may also track rotation about one, two, or three axes. By tracking translational and rotational motion, the position of the rider's head may be determined. For the purposes of this disclosure, position information may include location (e.g., linear position, such as the coordinates of an object along the x, y, and z axes of a rectilinear reference frame) and/or orientation (e.g., angular position, attitude, or the heading, elevation, and bank of an object relative to a fixed reference frame). The headset 104 may also include means for recalibration. For example, a magnetometer may be included to correct drift in gyroscopes used in the headset 104.

Claim 6. 
Herman teaches the system according to claim 4, wherein at least one of the plurality of tag readers is located on the control input. See fig. 9 #920.

Claim 7.
	Herman teaches in figs. 3a-c the virtual representation, in figs. 7-8 tagging the chair 710 the rider with HMD, and in fig. 2B 106. Also see fig. 12.

Claim 8.
Herman teaches the method according to claim 7 further comprising: locating a plurality of tag readers across a motion base, see figs. 7 and 2B, 106; determining a rider position for the prop item using tag data received from the tag readers; and including the rider position in the virtual representation of the prop item. [0032] The headset 104 may also include a motion-sensing unit that includes sensors--such as, for example, gyroscopes, accelerometers, or the like--to detect and track movement of the rider's head. The headset 104 may track translational movement in one, two, or three dimensions. The headset 104 may also track rotation about one, two, or three axes. By tracking translational and rotational motion, the position of the rider's head may be determined. For the purposes of this disclosure, position information may include location (e.g., linear position, such as the coordinates of an object along the x, y, and z axes of a rectilinear reference frame) and/or orientation (e.g., angular position, attitude, or the heading, elevation, and bank of an object relative to a fixed reference frame). The headset 104 may also include means for recalibration. For example, a magnetometer may be included to correct drift in gyroscopes used in the headset 104.

Claim 9. 
Herman teaches the system of claim 3, wherein the information of the tag in the database is prop-item-owner accessible via the cloud. The term “cloud” (i.e. well-known term) is generally used to describe data centers available to many users over the Internet. See the underlined areas: [0052] the video processing unit 622 performs render processing that generates and renders video images of an animated virtual environment. In embodiments with more than one headset 604 (i.e. multi-users), the video processor(s) 622 may render an individual view of the virtual environment for each headset 604 based on the position and orientation of the headset 604. In some embodiments, multiple video processing units 622 may be slaved together by the control processing unit 624 so that events in the virtual environments occur at the same time for all riders. [0067] Turning now to FIG. 12, components of an exemplary computing system 1200, configured to perform any of the above-described processes, are depicted. In some embodiments, the control unit, video processors, rendering processors, control processors, and/or motion controllers described above may include some or all of the elements of computing system 1200. Computing system 1200 may include, for example, a processor, memory, storage, and input/output devices (e.g., monitor, keyboard, stylus, drawing device, disk drive, Internet connection, etc.). However, computing system 1200 may include circuitry or other specialized hardware for carrying out some or all aspects of the processes. In some operational settings, computing system 1200 may be configured as a system that includes one or more units, each of which is configured to carry out some aspects of the processes either in software, hardware, or some combination thereof.

Claim 10. 
Herman teaches the system of claim 9, wherein the information of the tag in the database is prop-item-owner alterable. [0061] In step 1106, platform dynamics for reducing motion sickness are determined. For example, as in the "smooth road" example above, there may be times in the virtual environment in which it appears that the rider is moving but there is no platform motion, resulting in disagreement between the motion perceived by the visual system and the vestibular system. Accordingly, it may be determined that the platform should produce low-frequency vibrations at times when a disconnect is likely to occur to attempt to reduce effects of motion sickness. Alternatively, it may be determined that low-frequency vibrations should be provided throughout the entire ride, or intermittently according to some other pattern or criteria. For example, the system may produce low-frequency vibrations when the platform would otherwise be stationary, or simultaneous with motions associated with virtual events determined in step 1104. The system may determine the amplitude and frequency of the vibrations, as well as any changes or modulation in the amplitude and/or frequency over time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Herman and further in view of Henson US 2015/0363976 A1.

Claim 11. 
Herman does not teach (see the underlined areas) the system of claim 1 further comprising a satellite system comprising: a satellite tag reader; a satellite display; a satellite virtual reality processor; and a connection between the satellite virtual reality processor and each of: the satellite display, the satellite tag reader, and the database; wherein, the virtual reality processor is configured to cause a virtual condition of the prop item having the tag to be displayed on the display.
See the rejection of claim 1 above under Herman, in light of the spec. at [0013] the interpretation for the term “satellite system” may be interpreted as remote or wireless, or just a label for the system. For these reasons the second prior art: 
Henson teaches at [0046-0047] wireless communication with static storage location 106 is facilitated by inclusion of a wireless network data interface within the head-mounted display 
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Henson into teachings of Herman in order to provide remotely access to more databases.

Claim 12. 
Henson and Herman teach the system of claim 11, wherein the satellite system further comprises: a camera; and a connection between the satellite virtual reality processor and the camera; wherein the virtual reality processor is configured to process images received from the camera and cause the processed images to be displayed on the display. See the rejection of claim 11, above. Henson teaches the camera see [0006] discloses a virtual environment may be rendered in real time and supplied to the headset, with the camera position and orientation in the virtual environment being related to the output of sensors in the headset. Also see [0075].

Claim 13. 
Claim 13 is rejected with similar reasons as set forth in claim 1, above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JAVID A AMINI/P.E., D.Sc., Art Unit 2613